DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 6 May 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Jun 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 28 Jun 2021.

Status of the Claims
Canceled: 1–20, 22, 26 and 28–30
Examined herein: 21, 23–25, 27 and 31–36

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 27 and 31–36 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama, et al. (US 2008/0280342; previously cited) and Noel, et al. (IEEE Transactions on Nanobioscience 2014).
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
With respect to claim 21, Hiyama teaches a system that performs in vivo molecular communication, comprising
a.	providing a molecular transmitter (60 @ Fig. 7); providing a molecular receiver (70 @ Fig. 7); "the transmission channel may be structured as an in vivo molecule signaling pathway, such as a blood vessel or a lymph vessel" (0120); 
b.	"the molecular transmitter encodes information in molecules to generate information molecules, and outputs the information molecules" (0121); the information may be sic] and excretion"
c.	"the molecular receiver receives the information molecules and the labeled molecules, and decodes information from the information molecules" (0121); "when concentrations or component ratios of molecules are used as codes, the degree of reaction caused at the recipient indicates the decoding result" (0107)
d.	"when concentrations or component ratios of molecules are used as codes, the degree of reaction caused at the recipient indicates the decoding result" (0107)
e.	concentration modulation necessitates that the signals be separated by time; Hiyama discusses the importance of signal timing (0090)
Hiyama does not teach "modulating release of the signaling molecule" in the claimed manner.
Noel teaches that in a molecular communication system, "communications capacity can be significantly improved by adding a mechanism that actively transforms information molecules so that they are no longer recognized by the receiver" (p. 32, top of col. 1).  Enzymes are particularly advantageous for this transformation, being able to rapidly degrade the signal molecule to reduce intersignal interference (p. 32, col. 2).  Diffusive signal propagation constitutes a "distribution" process, and enzymatic degradation of the signal molecule constitutes a "metabolism" process.  Parameters for both of these processes are included in a mathematical model of the system operation (p. 33 § II and p. 34 § III).  Noel teaches "we deploy binary modulation with constant bit interval                         
                            
                                
                                    T
                                
                                
                                    H
                                
                            
                        
                    , where                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            e
                                            m
                                        
                                    
                                
                            
                             
                        
                    molecules are released at the start of the interval for binary 1 and no molecules are released for binary 0" (p. 33, mid. of col. 2).  Noel further teaches that "the receiver counts the number of free (unbound) molecules that are within the receiver volume, without disturbing those molecules" (p. 33, 
With respect to claims 23 and 36, Hiyama teaches "instead of encoding information in a single molecule, coded information may be represented by the concentration of molecules using multiple molecules" (0131).
With respect to claim 27, Noel teaches a situation in which one positive signal pulse is immediately followed by another (p. 32, Fig. 1); i.e. there is no additional waiting time between them.  Noel also discusses the effect of intervals (or lack thereof) between signals (p. 40).
With respect to claim 31, Hiyama teaches various decoding/demodulation schemes that the receiver can implement (0126–0131).  Hiyama teaches that the receiver receives the molecules and "decodes information from the information molecules" (0121), which, again, may be binary information.
With respect to claim 32, Hiyama teaches that the transmitter may be "structured as a set of molecular transmitters" (0153).
With respect to claim 33, Hiyama teaches "a more advanced molecular communication system involving multiple molecular receivers" (0112–0113).
With respect to claims 34 and 35, Hiyama teaches that the system may be employed in a human body.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to consider the effects of diffusion and degradation (i.e. distribution and metabolism) in the operation of a molecular communication system such as that of Hiyama, because Noel teaches that doing so improves the communication rate and/or decreases the error rate.  Given that both Hiyama and Noel are directed to molecular communication systems, said practitioner would have readily predicted that the prima facie obvious.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama and Noel as applied to claim 21 above, and further in view of Felicetti, et al. (IEEE Journal on Selected Areas in Communications 2014).
This rejection is maintained verbatim from the previous Office action.
The combination of Hiyama and Noel teaches a method of molecular communication using signal molecules, but does not teach "modulating information to signal the start of transmission" or "modulating information to signal the end of transmission".
Felicetti teaches a robust molecular communication protocol that includes "start" and "stop" messages signaling the beginning and end of a communication (p. 2359, top of col. 2; p. 2360 § C).  Felicetti teaches that "this is the first attempt to design a complete communication protocol using molecular communications" (p. 2366 § V).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the protocol of Felicetti in a communication system such as that of Hiyama and Noel, because Felicetti teaches that this protocol is an advantageous way of implementing molecular communication.  Given that both Felicetti and the combination of Hiyama and Noel are directed to molecular communication systems, said practitioner would have readily predicted that the combination would result in a system having a molecular communication protocol that includes "start" and "stop" messages.  The invention is therefore prima facie obvious.
Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 28 Jun 2021, Applicant argues that the combination of Hiyama and Noel does not teach all elements of the claims, particularly "the signaling molecule [is] metabolizable and excretable by organs in the body" (p. 5).
Hiyama teaches that the signaling molecules are subject to degradation within the body (e.g. 0109, 0130, 0142).  Furthermore, metabolism of DNA, proteins, and xenobiotic small molecules, and excretion of the products of these metabolic pathways, is a process inherent in all organisms having circulatory systems, such as humans.  And while Noel teaches a theoretical artificial enzyme that degrades the signaling molecule, nothing in the teachings of Hiyama or Noel suggests that the principle of operation of Noel — rapid degradation/metabolism of signaling molecules — requires artificial enzymes.  Instead, Noel teaches that molecular communications systems that operate on the principle of a purely diffusive communications environment can be improved by adding enzymes that degrade the signaling molecule; the latter is a more realistic model of physiological behavior.
The arguments are therefore unpersuasive, so the rejections are maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Soren Harward/Primary Examiner, Art Unit 1631